USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-2170                                    UNITED STATES,                                      Appellee,                                          v.                                   THREE JUVENILES,                               Defendants - Appellees.                                 ____________________                               GLOBE NEWSPAPER COMPANY,                               Intervenor - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                      [Hon. Patti B. Saris, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Selya, Circuit Judge.                                         _____________                                _____________________               Jonathan  M. Albano,  with whom  Mark  W. Batten,  Alicia L.               ___________________              _______________   _________          Downey and Bingham, Dana & Gould, were on brief for appellant.          ______     _____________________               Eileen Penner,  Attorney, Department of  Justice, with  whom               _____________          Deval  L.  Patrick,  Assistant   Attorney  General,  and  Jessica          __________________                                        _______          Dunsay Silver, Attorney, Department of Justice, were on brief for          _____________          appellee, United States.                                 ____________________                                    July 31, 1995                                 ____________________                    TORRUELLA,  Chief Judge.   This  appeal requires  us to                    TORRUELLA,  Chief Judge                    _______________________          interpret and apply the confidentiality provisions of the Federal          Juvenile Delinquency Act (the "Act"), 18 U.S.C.    5031-5042.  We          hold  that the Act authorizes,  but does not  mandate, closure of          juvenile  proceedings.   Although we  disagree with  the district          court's interpretation of the  statute, we nevertheless find that          the  court's  decision to  close the  proceedings was  within its          discretion and proper under the Act.                                          I.                                          I.                    On  July  19,   1994,  the  government  charged   three          juveniles with civil rights violations under the Federal Juvenile          Delinquency Act (the "Act"), 18 U.S.C.    5031-5042.  The charges          involved "hate  crimes" allegedly  committed by the  juveniles as          members of a white supremacist  group.  On the same day  that the          juveniles were charged, the  grand jury indicted an adult,  Brian          Clayton,  with  violations  of 18  U.S.C.     241 (conspiracy  to          violate civil  rights) and    371 (conspiracy  to intimidate  and          interfere  with  federally  protected  activities  on account  of          race).    The indictment  charges  that  Clayton committed  these          violations as a  member of  the same white  supremacist group  to          which the three juveniles allegedly belonged.                    Just prior  to the juveniles' arraignments  on July 20,          1994, intervenor-appellant Globe Newspaper Company  (the "Globe")          moved to  intervene in the  juvenile proceedings for  purposes of          gaining access to the arraignments and subsequent proceedings, as          well  as to any judicial documents filed in connection with those                                         -2-          proceedings.   The district court allowed the  Globe to intervene          and granted  it access to  certain redacted court  documents, but          denied  public access to the  arraignments on the  grounds that            5038  of the  Act mandated  closure of  the proceedings.   United                                                                     ______          States v. Three Juveniles, Globe Newspaper Co., 862 F. Supp. 651,          ______    ____________________________________          658 (D. Mass. 1994).  The court alternatively held  that, even if          closure  were discretionary,  it would  close the  proceedings in          this case.  See id. at 658.  The Globe argues on appeal  that the                      ___ __          First   Amendment  creates   a  right   of  access   to  juvenile          proceedings, that  the district  court erred by  interpreting the          Act  to mandate  closure of  juvenile proceedings,  and that  the          factors set forth and  relied upon by  the district court in  its          opinion are not sufficiently compelling to justify closure of the          proceedings.                                         II.                                         II.                    The  issues  presented  by   this  appeal  involve  the          interpretation and constitutionality of certain provisions of the          Act.   Because these are purely  questions of law,  our review is          plenary.   See United States  v. Gifford,  17 F.3d 462,  472 (1st                     ___ _____________     _______          Cir. 1994); see also United States v. M.I.M., 932 F.2d 1016, 1019                      ________ _____________    ______          (1st Cir.  1991) (district  court's interpretation of  statute is          reviewed de novo).                   __ ____                    The  Act  governs  the  detention  and  disposition  of          juveniles charged with delinquency.  18 U.S.C.    5031-5037.  The          statute  also contains confidentiality  provisions, set  forth in                                         -3-             5032  and 5038.1   Enacted in 1938,  the Act was  intended "to                                        ____________________          1  Section 5032 provides in relevant part that:                      . . . any proceedings against [an alleged                      juvenile  delinquent]  shall  be   in  an                      appropriate district court of  the United                      States.  For such purposes, the court may                      be convened at any  time and place within                      the  district,  in chambers  or otherwise                                      _________________________                      . . . .                     18 U.S.C.    5032 (emphasis  added).  The  second confidentiality          provision,   5038, provides that:                      (a) Throughout and upon the completion of                      the juvenile  delinquency proceeding, the                      records   shall   be   safeguarded   from                      disclosure to unauthorized persons.   The                      records  shall be released  to the extent                      necessary    to   meet    the   following                      circumstances:                         (1) inquiries received from another                         court of law;                          (2)   inquiries   from  an   agency                         preparing a  presentence report for                         another court;                         (3) inquiries  from law enforcement                         agencies  where   the  request  for                         information   is  related   to  the                         investigation  of  a  crime   or  a                         position within that agency;                         (4) inquiries, in writing, from the                         director of a  treatment agency  or                         the director of a facility to which                         the juvenile has been  committed by                         the court;                         (5)   inquiries   from  an   agency                         considering   the   person  for   a                         position  immediately and  directly                         affecting  the  national  security;                         and                         (6)  inquiries  from any  victim of                         such  juvenile  delinquency, or  if                         the  victim  is  deceased from  the                         immediate  family  of such  victim,                         related to the final disposition of                         such  juvenile  by  the   court  in                         accordance with section 5037.                                         -4-          provide  for the  care  and treatment  of juvenile  delinquents."          H.R. Rep.  No. 2617, 75th Cong., 3d Sess. 1 (1938).  "[T]he Act's          underlying purpose is to  rehabilitate, not to punish, so  as 'to          assist  youths  in becoming  productive  members  of our  society          . . .'."   In re Sealed  Case (Juvenile Transfer),  893 F.2d 363,                     ______________________________________          367 (D.C.  Cir. 1990) (quoting  S. Rep. No.  1011, 93d  Cong., 2d          Sess.  22 (1974)); accord United  States v. Welch,  15 F.3d 1202,                             ______ ______________    _____          1211 n.12 (1st Cir. 1993), cert.  denied, 114 S. Ct. 1863 (1994).                                     ____   ______          To  this end,  the Act  attempts to  insulate juveniles  from the          stigma of a criminal record.  In re Sealed Case, 893 F.2d at 367-                                        _________________          68; see  also S. Rep.  No. 1989,  75th Cong., 3d  Sess. 1  (1938)              _________                                        ____________________                      Unless   otherwise  authorized   by  this                      section,  information about  the juvenile                      record  may  not  be  released  when  the                      request for information is related  to an                      application   for   employment,  license,                      bonding, or any civil right or privilege.                      Responses to such inquiries shall  not be                      different   from  responses   made  about                      persons who have never been involved in a                      delinquency proceeding . . . .                      (c)  During the  course  of any  juvenile                      proceeding,  all information  and records                      relating  to  the  proceeding, which  are                      obtained or prepared  in the discharge of                      an  official duty  by an employee  of the                      court  or  an   employee  of  any   other                      governmental   agency,   shall   not   be                      disclosed   directly  or   indirectly  to                      anyone  other than the judge, counsel for                      the  juvenile  and  the   Government,  or                      others  entitled  under  this section  to                      receive juvenile records . . . .                      (e) Unless a juvenile  who is taken  into                      custody is prosecuted as an adult neither                      the  name  nor  picture of  any  juvenile                      shall be made public in connection with a                      juvenile delinquency proceeding . . . .                                         -5-          ("[A]  juvenile  delinquent  for  whom  there  is  some  hope  of          rehabilitation should not receive the stigma of a criminal record          that  would   attach  to  him   throughout  his  life.").     The          confidentiality  provisions  of  the  Act  are   therefore  quite          essential  to   the  Act's  statutory   scheme  and   overarching          rehabilitative purpose.                    Based on its reading of the statute and its legislative          history, the district  court held  that the Act  allowed it  some          discretion to disclose information about juvenile proceedings, so          long as the disclosure does not contravene the "express  mandate"          of   5038(e)  that the juvenile's  name and  picture not be  made          public.   862 F.  Supp. at  658.  This  construction of  the Act,          according  to the  district court,  is also  consistent  with the          Supreme  Court's First  Amendment jurisprudence.   Id.  at 655-56                                                             __          (citing, inter  alia, Globe Newspaper  Co. v. Superior  Court for                   _____  ____  ____________________    ___________________          the County of Norfolk, 457 U.S. 596, 608 (1982)).  We turn now to          _____________________          the Globe's contention  that the district court's  interpretation          was in error.                                         III.                                         III.                    As  the district  court recognized, the  Act implicates          First  Amendment concerns, and thus must  be interpreted with the          Supreme Court's  First Amendment  jurisprudence in  mind.  It  is          well-settled that the First Amendment provides a  right of public          access to most proceedings  growing out of adult criminal  cases.                                                     _____          See  Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 3 (1986)          ___  ____________________    ______________          ("Press-Enterprise II") (First Amendment provides right of access            ___________________                                         -6-          to transcript of preliminary  hearing of a criminal prosecution);          Press-Enterprise Co.  v. Superior  Court of California,  464 U.S.          ____________________     _____________________________          501,  508-510  (1984)  ("Press-Enterprise  I")  (First  Amendment                                   ___________________          creates  "presumption of  openness" of  voir dire  proceedings in                                                  ____ ____          criminal case);  Richmond Newspapers, Inc. v.  Virginia, 448 U.S.                           _________________________     ________          555, 580 (1980) (plurality opinion) (the public's right to attend          criminal trials  is implicit  in First Amendment's  guarantees).2          This  First Amendment right  of access is  not absolute, however.          Competing  values and interests may warrant a denial of access to          proceedings and records in some situations.  Press-Enterprise II,                                                       ___________________          478 U.S. at 9;  see also Rivera-Puig v. Garc a-Rosario,  983 F.2d                          ________ ___________    ______________          311, 314 (1st Cir. 1992).   In such a case, reviewing courts must          determine whether  the closure  is "essential to  preserve higher          values" and "narrowly tailored to  serve that interest."   Press-                                                                     ______          Enterprise I, 464 U.S. at 510.          ____________                    Since  the  "Juvenile  Court" movement  began  in  this          country at the end of the last century, all  states, the District          of Columbia, and Puerto Rico have adopted juvenile court systems.          See In re Gault, 387  U.S. 1, 14 (1967).  The development  of the          ___ ___________          juvenile justice system throughout the country has been marked by          a "special sensitivity" about information regarding juveniles and          "the  impact that  public dissemination  of such  information may                                        ____________________          2    Although some  circuits have  recognized  a public  right of          access  to  civil  trials   as  well,  see,  e.g.,  Republic   of                                                 ___   ____   _____________          Philippines v.  Westinghouse Elec. Corp.,  949 F.2d 653,  659 (3d          ___________     ________________________          Cir.  1991),  this Circuit  has never  decided whether  the First          Amendment mandates such a  general right of access.   Anderson v.                                                                ________          Cryovac,  Inc., 805 F.2d  1, 10-11 (1st  Cir. 1986).   We find it          ______________          unnecessary to do so here.                                         -7-          have  on the  youths  involved."    United  States  v.  A.D.,  PG                                              ______________      _________          Publishing  Co.,  28   F.3d  1353,  1357  (3d   Cir.  1994)  ("PG          _______________                                                __          Publishing").   Accordingly, many, if not  most, states currently          __________          authorize  or  mandate closure  of  juvenile  proceedings.3   The          Supreme   Court  has   also   acknowledged  this   tradition   of          confidentiality of juvenile proceedings.  See, e.g., In re Gault,                                                    ___  ____  ___________          387 U.S.  at 25 ("[T]here is no reason why, consistently with due          process, a  State cannot  continue, if it  deems appropriate,  to          provide  and  to improve  provision  for  the confidentiality  of          records  of   police  contacts  and  court   action  relating  to          juveniles.").                    The  Supreme Court  has  never determined  whether  the          First  Amendment  right of  public  access  attaches to  juvenile          proceedings, and  thus has  not decided whether  across-the-board          closure of such proceedings violates the First Amendment.  See PG                                                                     ___ __                                        ____________________          3  See,  e.g., Ala. Code 12-15-65(a); Alaska  Stat. 47.10.070(a);             ___   ____          Conn. Gen. Stat. Ann. 54-76h; D.C. Code Ann. 16-2316(e); Ga. Code          Ann. 15-11-28(c); Hawaii  Rev. Stat. Tit. 31  s. 571-41(b); Idaho          Juv.  R. 22(b); Ill. Rev. Stats. Ch.  705 s. 405/l-5(6); Ky. Rev.          Stat.  Ann. 610.070(3);  Miss. Code  Ann. 43-21-203(6);  Mo. Ann.          Stat. 211.171(5); Nev. Rev. Stat. 62.193(1); N.H. Rev. Stat. Ann.          169-B:34;  N.D.  Cent. Code  27-20-24(5);  Pa.  Cons. Stat.  Ann.          6336(d);  R.I.  Gen. L.  14-1-30; S.C.  Code Ann.  20-7-755; S.D.          Codified Laws Ann. 26-7A-36;  Vt. Stat. Ann. Tit. 33  s. 5523(c);          Va.  Code 16.1-302; Wash. Rev.  Code Ann. 13-34.110;  W. Va. Code          49-5-1(d); Wis.  Stat. Ann. 48-299(1)(a); Wyo.  Stat. 14-6-224(b)          (all authorizing or requiring that the general public be excluded          from juvenile proceedings).   See also Calif. Welf. &  Inst. Code                                        ________          676(a); Me. Rev.  Stat. Ann.  Tit. 15 s.  3307(2)(B); Mass.  Gen.          Laws Ann. ch. 119 s. 65; Minn. Stat. Ann. 260.155(c); Okla. Stat.          Ann. Tit. 10 s. 1111(A)(1); Tex.  Fam. Code Ann. 54-08; Utah Code          Ann.  78-3a-33(2)   (all   barring  the   public  from   juvenile          proceedings  except  for  those   involving  certain  classes  of          offenses,  such as  murder, or  when the  juvenile is  older than          fifteen years).                                          -8-          Publishing,  28  F.3d  at 1357.    In  a  very instructive  case,          __________          however, the Court addressed whether the First Amendment allows a          statutory bar  to public access  to adult criminal  trials during          the  testimony of sex-offense victims who are minors.  See Globe,                                                                 ___ _____          457 U.S. at  607.   Although the Supreme  Court acknowledged  the          compelling state interests of protecting the victims from further          trauma and  embarrassment and  encouraging other victims  to come          forward, it  held that neither interest  sufficiently justified a          blanket closure  in every  case involving a  youthful sex-offense          victim.  Id. at 607.  The Court explained:                   __                      [A]s  compelling  as  that  interest  [in                      protecting the minor victims] is, it does                      not justify a mandatory closure rule, for                                    _________                      it is clear that the circumstances of the                      particular    case    may   affect    the                      significance  of the  interest.   A trial                      court  can  determine  on a  case-by-case                      basis  whether  closure  is necessary  to                      protect   the   welfare   of    a   minor                      victim. . . .  Section 16A,  in contrast,                      requires  closure even if the victim does                      not seek the  exclusion of the  press and                      general  public,  and  would  not  suffer                      injury  by  their presence.  .  .  .   In                      short,     16A  cannot  be  viewed  as  a                      narrowly tailored  means of accommodating                      the  State's  asserted  interest:    That                      interest could be served  just as well by                      requiring the trial court to determine on                      a case-by-case basis whether  the State's                      legitimate concern for the  well-being of                      the  minor  victim necessitates  closure.                      Such   an   approach  ensures   that  the                      constitutional right of the press and the                      public to gain access to  criminal trials                      will  not  be  restricted   except  where                      necessary   to    protect   the   State's                      interest.          Id.  Significantly, the Court added:          __                                         -9-                      We emphasize that our holding is a narrow                      one:   that a rule  of mandatory  closure                      respecting  the  testimony  of minor  sex                      victims is constitutionally  infirm.   In                                                             __                      individual  cases, and  under appropriate                      _________________________________________                      circumstances,  the First  Amendment does                      _________________________________________                      not necessarily  stand  as a  bar to  the                      _________________________________________                      exclusion from the courtroom of the press                      _________________________________________                      and general public  during the  testimony                      _________________________________________                      of  minor sex-offense  victims.    But  a                      _________________________________________                      mandatory     rule,      requiring     no                      _________________________________________                      particularized      determinations     in                      _________________________________________                      individual cases, is unconstitutional.                      _____________________________________          Id. at 611 n.27 (emphasis added).          __                    In the instant  case, the Globe argues  that the public          does  have  a  First  Amendment  right  of  access  to   juvenile          proceedings.   Relying on the Court's language in Globe, 457 U.S.                                                            _____          at  607-08, 611,  the  Globe contends  that the  district court's          construction  of  the  Act   as  imposing  "a  mandatory  closure          requirement  on  all  juvenile   proceedings"  renders  the   Act          unconstitutional.   Assuming  arguendo that  the First  Amendment                                        ________          right  of public  access does  apply to  some degree  to juvenile          proceedings,4  we agree that while the Globe case is not directly                                                 _____          applicable  here, the  Court's  reasoning in  that case  strongly          suggests that  the district court's preferred reading  of the Act          raises some serious First Amendment concerns.                    There  may,  however,  be   no  need  to  resolve  this          potential conflict between the  Act and the First Amendment.   It                                        ____________________          4  This is, however, a highly dubious assumption, particularly in          light  of the  long,  entrenched, and  well-founded tradition  of          confidentiality   regarding   juvenile   proceedings,   and   the          compelling rehabilitative  purposes behind  this tradition.   See                                                                        ___          supra note 2; see also In re Sealed Case (Juvenile Transfer), 893          _____         ________ _____________________________________          F.2d 363, 367 (D.C. Cir. 1990); discussion infra section IV.                                                       _____                                         -10-          is a well-established rule  of statutory construction that "where          an  otherwise acceptable  construction of  a statute  would raise          serious  constitutional  problems,   [reviewing  courts   should]          construe  the   statute  to  avoid  such   problems  unless  such          construction  is plainly  contrary  to the  intent of  Congress."          DeBartolo Corp.  v. Florida Gulf  Coast Trades Council,  485 U.S.          _______________     __________________________________          568, 575 (1988).  We therefore must examine the Act's purpose and          language to determine whether  it is necessary to call  the Act's          constitutionality into  question by  construing it to  mandate an          across-the-board bar to public access.                                         IV.                                         IV.                    As we have explained, the primary purpose of the Act is          to facilitate the  rehabilitation of juvenile delinquents.  In re                                                                      _____          Sealed  Case, 893 F.2d  at 367.  Protection  of the juvenile from          ____________          the stigma of a criminal record by preserving the confidentiality          of proceedings is  an essential  element of  the Act's  statutory          scheme.  See discussion supra at 5.                   ___            _____                    The  government argues  that  the Act's  rehabilitative          purpose can only be  effectuated by prohibiting public disclosure          of information about juvenile  proceedings, and contends that the          Act's  language  explicitly  so  directs.   The  Globe  contends,          conversely, that the Act's language does not mandate closure, but          leaves  the decision to  the district  court's discretion,  to be          determined  on a case-by-case basis.  In so contending, the Globe          relies  heavily on   PG Publishing,  28 F.3d  at 1359-60,  and we                               _____________                                         -11-          agree  that the Third Circuit's  reasoning in that  case is quite          persuasive.                    As the  district court  acknowledged, the Act  does not          expressly  require a  closed hearing  for a  juvenile proceeding.          862  F. Supp.  at 655.   Section  5032 of  the Act  provides that          juvenile  proceedings may  be  convened "at  any  time and  place          within  the  district, in  chambers or  otherwise."   This phrase          certainly seems  to contemplate  that district court  judges will          exercise their discretion  to determine when, where,  and in what          manner  juvenile proceedings  will  be conducted.   Moreover,  we          agree  with the Third Circuit  that the language  "in chambers or          otherwise" strongly implies that the district court's  discretion          includes  "a decision  regarding the  availability and  degree of          public access."  PG Publishing, 28 F.3d at 1359.  This section of                           _____________          the Act  therefore provides  "strong evidence" that  Congress did          not  intend mandatory  closure of  all juvenile  proceedings, but          rather left the question of public access to the district court's          discretion.  Id.                       __                    The first paragraph of   5038(a) of the Act states that          "the records  [of any  juvenile proceeding] shall  be safeguarded          from  disclosure  to unauthorized  persons."    Pointing to  this          provision,  the  government  contends  that  the  Act  explicitly          prohibits disclosure  of juvenile records except  to the entities          enumerated  in  subsequent paragraphs,  and  that  this evidences          Congressional  intent  to  create  an  across-the-board   ban  on          disclosure  to any  and  all other  parties.   We  do  not think,                                         -12-          however, that  this language is quite so  conclusive; the section          does not explicitly  mandate denial of public  access to juvenile                               _______          records,  but   provides  only  that   the  records  are   to  be          "safeguarded  from disclosure to  unauthorized persons."   Giving                                            ____________          this  phrase a less strained, more common sense reading, we think          that the section prohibits  disclosure only to those persons  not          authorized  by the  district court  to receive  such information.                      ______________________          See   PG  Publishing,  28   F.3d  at  1359   (reaching  the  same          ___   ______________          conclusion).   The only express prohibitive  mandate contained in          all  of   5038(a) rests  in the final  paragraph, which prohibits          the district  court  from authorizing  disclosure  in  situations          "when the  request for information  is related to  an application          for  employment,   license,  bonding   or  any  civil   right  or          privilege."                    Nor  do  we  think   that  the  parties  enumerated  in          paragraphs  (a)(1)  through  (a)(6)  of     5038  constitute  the          exclusive  list of persons  intended by Congress  to ever receive          information  about juvenile proceedings.   Rather, the paragraphs          merely list those  persons who  have a right  to obtain  juvenile          records  upon  request.   Indeed,  if this  were  meant to  be an          exclusive  list,   then  the  final  paragraph   of  the  section          (prohibiting  disclosure  when  the   information  is  sought  in          relation  to a job application,  etc.) would be  superfluous.  PG                                                                         __          Publishing, 28  F.3d at 1360.   Read as  a whole, then,  we think          __________          that    5038(a) further  evidences Congressional intent  to leave                                         -13-          disclosure  of  juvenile  records  within  the  district  court's          discretion.5                    The only section of the Act that suggests that Congress          intended  an across-the-board bar to  public access is   5038(e),          which provides that "neither the name nor picture of any juvenile          shall be  made public in  connection with a  juvenile delinquency          proceeding."   The  district court  reasoned that  if it  were to          permit  public access  to the  proceedings, the  juveniles' names          would  certainly,   unavoidably,  be   made  public,   in  direct          contravention of   5038(e).  862 F. Supp. at 655.  Because it saw          no  way to  obey the  letter of    5038(e)  short of  closing the          proceedings, the  district court  interpreted the Act  to mandate          closure.   Id. at 655-56.  The  government now urges us to affirm                     __          this interpretation, arguing that  any other reading would render          the confidentiality provisions a nullity.                    On this point, however, we are  persuaded once again by          the reasoning of the PG Publishing court, which explained:                               _____________                      A prohibition against making a juvenile's                      name or picture available to  the public,                      however,  strikes us  as an  indirect and                      unlikely  way  for Congress  to stipulate                      that all hearings  under the Act  will be                      closed  to  the public.    State statutes                      that   restrict    access   to   juvenile                      proceedings generally do so  directly and                                        ____________________          5    The  language  of     5038(c)  does  not  conflict  with our          interpretation.   This section provides that  all information and          records  relating  to  the  proceeding "shall  not  be  disclosed          directly or  indirectly to anyone  other than the  judge, counsel          for the juvenile  and the  Government, or  others entitled  under                                                 __________________________          this section to receive juvenile records."  (Emphasis added).  We          ________________________________________          read the underlined  phrase to mean any other  persons authorized          by the court to receive information under   5038(a).                                         -14-                      clearly. . . .   We  think  it  far  more                      likely that   5038(e) was intended not to                      limit  the discretion of  trial judges to                      regulate  access to  juvenile delinquency                      proceedings,   but   to   foreclose   law                      enforcement officials  from holding press                      conferences at which the name and picture                      of the juvenile would  be "made public in                      connection  with  a juvenile  delinquency                      proceeding."          28 F.3d at 1360-61 (quoting 18 U.S.C.   5038(e)).  Certainly,  if          Congress intended to mandate closure of all juvenile proceedings,          it  could have done  so expressly  and directly.   Cf.,  e.g., 18                                                             ___   ____          U.S.C.    3509(e) (authorizing "the exclusion  from the courtroom          of all persons, including members of the press, who do not have a          direct  interest  in  the case"  during  the  testimony of  child          witnesses).                    We  also  agree  with  the   Globe  that  even  if  the          prohibition  on  disclosure  of  a juvenile's  name  and  picture          prevents  unfettered public  access to  proceedings, it  does not          necessarily follow  that   5038(e)  commands total closure.   The          statutory directive can  in many instances be satisfied by other,          less restrictive means.  For example, public access to records or          proceedings  poses  no  risk  of  disclosure  of  the  juvenile's          picture,  as cameras can be banned from the proceedings and names          redacted from documents.   Similarly, there are methods  short of          complete closure, such as the use of initials or pseudonyms, that          would  protect against  inadvertent disclosure of  the juveniles'          names.                    Finally, we  think that interpreting the  entire Act in          light  of    5038(e), rather  than vice  versa,  attributes undue                                         -15-          significance to that section.  To hold that the Act must  mandate          closure  because of    5038(e)  is effectively  to ignore  strong          indicia  elsewhere in the statute that Congress did not intend to          create a blanket prohibition on public access, but rather to vest          discretion with the district courts  to fashion proceedings in  a          manner most appropriate for each individual case.                    For  these  reasons,  we hold  that  the  Act does  not          mandate  across-the-board closure  for all  juvenile proceedings,          but merely authorizes closure, or  any other measures designed to          ensure confidentiality, to be  determined on a case-by-case basis          at the discretion  of the district  court.6   We think that  this          interpretation fully  comports with  the purpose and  language of          the  statute as  a whole,  and is  far preferable  to  a strained          construction of the Act that  mandates complete closure and  thus          triggers First Amendment concerns.                                          V.                                          V.                    We turn now to the Globe's final contentions on appeal,          namely, that the district court's articulated reasons for closing          the  proceedings are  not  "sufficiently compelling"  to  justify          closure in this case, that the court's order does not effectively          serve its intended interests, and that the order is not "narrowly          tailored."  The Globe offers several theories in support of these          contentions, none of which we find persuasive.                                        ____________________          6  We  emphasize that we are not holding  or even suggesting that          juvenile proceedings ought  to be  open.  We  are merely  holding          that the Act does not invariably require them to be closed.                                         -16-                    As  an  initial  matter,   we  note  that  the  Globe's          arguments  on  this point  seem to  rest  on the  assumption that          juvenile  proceedings  should  be  open  as  a  rule,   and  only          compelling interests  justify  closure.   Certainly,  a  district          court must  exercise its discretion soundly,  and must articulate          reasons which are supported by the record and in keeping with the          policies of the Act.  Contrary to the Globe's implied assumption,          however,  the language  and policy  of the  Act, as  well as  the          history of juvenile justice proceedings  in this country over the          past century, indicate that a court's exercise of its  discretion          to close juvenile proceedings is not an exception to some general          rule of openness, but the norm.                    The  district court's  findings here  were meticulously          specific.  The court first correctly noted  the Act's overarching          objective  of  protecting  juveniles  from  stigma  in  order  to          facilitate rehabilitation.  862 F. Supp. at 657.  The court found          that    these   juveniles    were   particularly    amenable   to          rehabilitation, based  on the  prosecutor's decision not  to seek          transfer to  adult status and the  clean prior records of  two of          the juveniles.  Id.   The district court also gave weight  to the                          __          juveniles' opposition to open  proceedings, noting that the media          had already  subjected the youths to  overwhelming publicity, and          concluding that adequate protection  of the juveniles from stigma          and public  scrutiny would  be impossible unless  the proceedings          were closed.  Id.                        __                                         -17-                    The  Globe  contends that  the  court  should not  have          relied upon  the opposition of  the juveniles themselves  to open          proceedings,  as such  a  wish is  "unremarkable"  and "does  not          suggest that  this case  involves any individualized  concern for          closure different from those  present in virtually every juvenile          proceeding."   As the government points  out, however, protection          of  the  accused  is  one  of the  strongest  justifications  for          allowing public  access  to the  proceeding.   When  the  accused          juvenile,  on  advice of  counsel,  opposes  public access,  this          justification  is  vitiated.     Further,   the  juveniles'   own          assessment of their  interests is a highly  reliable indicator of          whether they will be irreparably stigmatized by open proceedings.          Given the Act's  strong policy in  favor of protecting  juveniles          from such  stigma,  we think  the juveniles'  opposition to  open          proceedings  was a  relevant  factor for  the  district court  to          consider.                    The Globe also attempts to downplay the significance of          the  fact that the juveniles  had not been  transferred for adult          prosecution.  The prosecutors'  determination not to transfer the          juveniles is based on an evaluation of criteria set forth  by the          Act, including the age and social background of the juvenile, the          nature of the alleged offense, the extent of the juvenile's prior          record, and  the juvenile's present intellectual  development and          psychological maturity.  18  U.S.C.   5032.  Because all of these          criteria are highly significant  indicators of the amenability of          the  juvenile to rehabilitation,  they are also  very relevant to                                         -18-          the court's decision whether to close the proceedings.  By taking          the prosecutors' decision into consideration, then, the court was          also giving weight  to these  factors.  That  these factors  will          often  militate in favor of  closure in juvenile proceedings does          not  in  any  way diminish  their  relevance  or  weight; to  the          contrary, it  merely underscores the Act's  strong preference for          preserving the confidentiality of juvenile records.7                    The Globe also contends that the district court's order          does not effectively serve its  intended interests, as nothing in          the  court's  opinion  indicates  that  the  closure  order  will          "effectively  preserve the juveniles'  confidentiality."   In its          opinion, the district court recognized that media coverage of the          proceedings had already been extensive, that one of the juveniles          had already been interviewed, that the juveniles had already been          identified  several  times in  the press,  and  that many  of the          details  of  their alleged  conduct  had  already been  disclosed          through the related  adult criminal prosecution of Clayton.   862          F. Supp. at 659.   The Globe now points to these facts and argues          that because all this  information had already been aired  in the          press,  "whatever stigma  the juveniles  may acquire  will attach          even  if the press is excluded from the proceedings."  Therefore,                                        ____________________          7    The  Globe also  suggests  that the  heinous  nature  of the          juveniles'  alleged  conduct  augments  the  public  interest  in          "seeing  justice  done,"  and  therefore   supports  opening  the          proceedings.    Given  the  Act's policy  of  preventing  stigma,          however, this argument is completely misguided.   It is precisely          because  the alleged crimes have provoked  so much public outrage          _______          and  antipathy that closure becomes more appropriate, in order to          best effectuate the Act's purpose.                                         -19-          according  to the  Globe,  because the  district court's  closure          order cannot  possibly preserve  the juveniles' anonymity,  it is          ineffective, and cannot stand.                    This is  a  flawed, circular  argument with  disturbing          ramifications.   Essentially, the  Globe is arguing  that because          the press  has already  obtained and published  some information,                                                          ____          any  further   attempts  by   the  district  court   to  preserve          confidentiality are either futile or irrelevant.  Contrary to the          Globe's  contention, the  fact  that the  juveniles have  already          suffered  stigma does  not justify removing  or denying  them all          further  protections created by the Act.  Moreover, we agree with          the  government that  to  allow the  media to  "leverage" partial          information  into  an unfettered  right  of  access to  otherwise          nonpublic proceedings  would grant the media  a dangerous control          over important  state interests.  We therefore reject the Globe's          contentions on this  point, and  hold that  the district  court's          closure  order  sufficiently   serves  its   stated  purpose   of          preserving what confidentiality remains of the proceedings.                    The Globe also argues that the district court's closure          order is  not "narrowly  tailored."   Because the  district court          could have effected its intended purpose through less restrictive          means,  such  as  using   pseudonyms  and  redacting  identifying          information from  proceedings and records, the  Globe argues, its          total ban on public  access was unwarranted.  Again, we note that          the  Globe  is relying  on the  dubious assumption  that district          courts  must   meet  the  extremely   stringent  First  Amendment                                         -20-          standards  applied to  adult criminal cases  in order  to justify          closure of juvenile proceedings.                    Even  assuming,   however,  that  such   standards  are          applicable  here, we find that  they are sufficiently  met by the          court's  order.  As the  district court recognized,  it could not          bar the  media from publishing information legally obtained.  862          F. Supp. at 657 (citing  Smith v. Daily Mail Publishing  Co., 443                                   _____    __________________________          U.S. 97  (1979)).  Because it had no way of ensuring that certain          identifying   information  would   remain  confidential   if  the          proceedings were open to  the press, the court concluded  that it          had no  less restrictive alternative to  closing the proceedings.          Id.  We  think this reasoning is quite sound.   The identities of          __          the  juveniles had already been  widely publicized.  Redaction of          the juveniles' names from the  proceedings as the Globe  suggests          would   therefore   have   been    an   exercise   in   futility.          Realistically, the  press would merely publish  detailed accounts          of  the  "redacted"  proceedings,  substituting  the  identifying          information  previously obtained.   In  short, redaction,  or any          other  compromise   measure,  would  have   been  ineffective  in          preserving the confidentiality of the proceedings.8                                        ____________________          8  We  likewise reject  the Globe's arguments  that the  district          court's order impermissibly infringes  the public right of access          to  court records by shifting the burden of obtaining access onto          the  public.   Rather than  sealing the  case file  and requiring          interested  parties to  move for  further disclosures,  the Globe          suggests,  the  court  should have  done  just  the  opposite and          required  trial counsel  to  move for  impoundment of  particular          documents.  This contention is yet another example of the Globe's          attempt to  force juvenile  proceedings into the  First Amendment          framework  developed for  adult  criminal proceedings.    Section          5038(a)  of  the  Act  specifically provides  that  throughout  a                                         -21-                    Finally, the  Globe contends that the  district court's          order  violates  the  public's  common law  right  of  access  to          proceedings and records.  It is true that "courts of this country          recognize a general right  to inspect . . .  judicial records and          documents."  Nixon v. Warner Communications, Inc.,  435 U.S. 589,                       _____    ___________________________          597  (1978).  The Supreme Court has explained, however, that this          right is  not absolute; rather, the decision as to such access is          "best  left to  the  sound  discretion  of  the  trial  court,  a          discretion to be  exercised in  light of the  relevant facts  and          circumstances  of the particular case."  Id. at 598-99.  Assuming                                                   __          that  this common law right  of access applies  to juvenile court          records,9  we do not think  that the district  court's order here          improperly  infringes  on this  right.    In  this  context,  the          qualified common  law  right of  access to  proceedings has  been          supplanted by the statutory  scheme of the Act.   As we interpret          them,  however,  the  Act's  confidentiality  provisions  do  not          significantly alter or restrict that common law right in any way,          but  leave public access to the sound discretion of trial courts.          Because  the  district  court's  order fully  comports  with  the                                        ____________________          juvenile   delinquency   proceeding,   "the  records   shall   be          safeguarded from disclosure to unauthorized persons."  As we have          explained, this section grants  the district court the discretion          to  release  juvenile  records  as it  deems  appropriate.    The          district court's order here  meticulously tracks this language of          the Act, and  we therefore  find that its  method of  determining          public access to court records is entirely proper.          9   It  is not  altogether clear  that this  common law  right of          access applies to juvenile  court records, in light of  the long,          sound  tradition of  preserving  the confidentiality  of juvenile          proceedings.  See supra note 4.                        ___ _____                                         -22-          provisions of  the  Act and  is  thus a  proper  exercise of  its          discretion,  the order  cannot be  said to  infringe on  any pre-          existing common law  right of  access.  We  therefore reject  the          Globe's arguments on this point.                                         VI.                                         VI.                    In sum, we hold  that the Act authorizes, but  does not          mandate,  the  closure of  juvenile  proceedings.   The  district          court's closure order was  fully justified on the record  and was          therefore an entirely proper exercise of its discretion under the          Act.                    Affirmed.                    ________                                         -23-